91 F.3d 128
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jeff BARGE, Plaintiff-Appellant,v.The DAILY JOURNAL CORPORATION;  T/A Washington Journal, andseveral of its officers and employees;  Charles Munger;Gerald Salzman;  J.P. Guerin;  Timothy Sumner Robinson;Carol Angel;  Lisa Adams;  Andrejs Zommers, Defendants-Appellees.
No. 96-1037.
United States Court of Appeals, Fourth Circuit.
Submitted June 28, 1996.Decided July 12, 1996.

Appeal from the United States District Court for the District of South Carolina, at Beaufort.  Dennis W. Shedd, District Judge.  (CA-95-2972-9-19AJ)
Jeff Barge, Appellant Pro Se.  Wallace K. Lightsey, WYCHE, BURGESS, FREEMAN & PARHAM, P.A., Greenville, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before MURNAGHAN, WILKINS, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his civil complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Barge v. Daily Journal Corp., No. CA-95-2972-9-19AJ (D.S.C. Dec. 20, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.